Title: T. H. Pasley to Thomas Jefferson, 12 August 1816
From: Pasley, T. H.
To: Jefferson, Thomas


          
            sir
            Chatham 12 Augt 1816
          
          I have taken the liberty to enclose you a Statement of the possibility to attain a Natural Standard for Weights & Measures that appears more perfect & determinate than that the Pendulum is capable of—The Subject has been under partial consideration here but nothing has been concluded on respecting it And Nothing proposed at the time but ye Pendulum
          Should the Opinions I have formd on the Subject be correct they will no doubt under your Auspices be converted to the Public good—
          With Sentiments of the greatest respect I remain
          
             Sir Your Most Obedt Humb Servt
            T H Pasley
          
        